Citation Nr: 1127595	
Decision Date: 07/25/11    Archive Date: 08/02/11

DOCKET NO.  08-01 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly compensation on account of the need for the aid and attendance of another, or being housebound.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel



INTRODUCTION

The Veteran, who is the Appellant, served on active duty from August 1996 to April 1997. 

This case comes to the Board of Veterans' Appeals (Board) on appeal of an October 2007 rating decision of the Waco, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The Veteran's established service-connected disability is schizoaffective disorder and personality disorder with depression, rated 100 percent disabling.  

2.  The service-connected disability does not render him blind, bedridden, or a patient in a nursing home.

3.  The service-connected disability has not rendered the Veteran unable to independently perform daily functions of self-care or to protect himself from the hazards and dangers incident to his daily environment.  

4.  Although the Veteran has a single service-connected disability ratable at 100 percent disabling, his service-connected disability is not shown to have restricted him to his dwelling or immediate premises.  


CONCLUSION OF LAW

The criteria for special monthly compensation based on a need for regular aid and attendance of another person, or based on housebound status, have not been met.  38 U.S.C.A. § 1114(l), (s) (West 2002); 38 C.F.R. §§ 3.350(b), (i), 3.352(a) (2010)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  In a claim for increase, the VCAA requirement is generic notice, that is, the type of evidence needed to substantiate the claim, namely, evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). 

The Veteran was advised of VA's duties to notify and assist in the development of the claim prior to the initial adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  A March 2007 letter explained the evidence necessary to substantiate the claim, the evidence VA was responsible for providing, and the evidence the Veteran was responsible for providing.  The Veteran has had ample opportunity to respond or supplement the record.  

The Veteran's pertinent treatment records have been secured.  The RO arranged for a VA examination in February 2007.  The examination is found to be adequate for rating purposes.  In this regard, it is noted that the examiner made clinical observations and rendered an opinion regarding whether the Veteran's service-connected disabilities are of such severity that he needs the aid and attendance of another or being housebound.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that VA must provide an examination that is adequate for rating purposes).  Moreover, the Veteran has not alleged that the examination is inadequate and it is presumed to have been so.  Sickels v. Shinseki, No. 2010-7140 (Fed. Cir. May 6, 2011).  

The Veteran has not identified any pertinent evidence that remains outstanding.  Thus, VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.  

Special Monthly Compensation Laws and Regulations

Special monthly compensation is payable to a Veteran who is, as a result of his service-connected disabilities, so helpless as to need or require the regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b)(3).  

The following will be accorded consideration in determining the need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  "Bedridden" will be a proper basis for the determination.  38 C.F.R. § 3.352(a) (2010).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions that the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (noting that at least one factor listed in § 3.352(a) must be present for a grant of special monthly pension based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the Veteran remain in bed.  The fact that the Veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).  

Regarding housebound benefits, under 38 U.S.C.A. § 1114(s), special monthly compensation is payable if the Veteran has a single service-connected disability rated as 100 percent and, (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service- connected disability or disabilities.  

The second requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime. 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i).

Entitlement to Aid and Attendance 

The Veteran contends that he is in need of the aid and attendance of another due solely to his service-connected psychiatric disability.  Review of the record shows that service connection is currently in effect for a schizoaffective disorder and personality disorder with depression, rated 100 percent disabling.  

After review of the record, the Board finds that this service-connected psychiatric disability does not render the Veteran in need of the aid and attendance of another.  In this regard, it is noted that on February 2007 VA examination to ascertain the need for the aid and attendance of another, the diagnoses were morbid obesity, schizoaffective disorder, and dyslipidemia.  It was noted that the Veteran could walk unaided and was able to feed himself.  He did not need assistance with bathing or tending to other hygiene needs and was not confined to his bed.  He was able to sit up, was not blind, and was able to travel and leave his home without assistance.  He did not require nursing home care.  The examiner commented that the Veteran did not follow medical advice and continued to gain weight.  The examiner assessed that the Veteran was able to perform all of his daily activities.  

As noted, the Veteran is not blind, bedridden or a patient in a nursing home.  He is able to feed himself, dress himself and attend to his personal hygiene.  There is no demonstration for the frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid from another.  Under these circumstances, the Board does not find that the evidence meets any of the criteria for eligibility for aid and attendance benefits, and the claim must be denied.  

Entitlement to Housebound Benefits

The record shows that the Veteran meets the initial schedular requirement for consideration for housebound benefits in that his service-connected psychiatric disability is rated as 100 percent disabling; however, he does not have additional disability rated at 60 percent or more.  Neither has it been shown that he is substantially confined to his dwelling.  In fact the VA examiner assessed that the 

Veteran was able to travel and leave his home without assistance.  Under these circumstances, the criteria for housebound benefits have not been met, and the claim must be denied.  


ORDER

Special monthly compensation on account of the need for the aid and attendance of another, or being housebound, is denied.



____________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


